Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Louis J. Brothers, President, Secretary, Treasurer and Chief Financial Officer of Valley Forge Composite Technologies, Inc. (the “Company”), hereby certify to my knowledge that: (1) The Company’squarterly report on Form 10-QSB for theperiod endedJune 30, 2007 (the “Form 10-QSB”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Registrant) Dated:August 13, 2007 By: /s/Louis J. Brothers Louis J. Brothers President, Secretary, Treasurer, and Chief Financial Officer) (Principal Accounting Officer)
